United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40726
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JULIE RICHEY,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-141-1
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Julie Richey appeals her sentence following a guilty plea to

conspiracy to possess with intent to distribute more than 100

kilograms of marijuana.    Richey argues that the district court

clearly erred by increasing her sentence based on its

determination that Richey acted as an organizer, leader, manager,

or supervisor in the offense.    Having reviewed the evidence

presented at sentencing, we find no error in the district court’s

determination.     United States v. Turner, 319 F.3d 716, 725 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40726
                               -2-

Cir.), cert. denied, ___ U.S. ___, 123 S. Ct. 1939 (2003); United

States v. Powers, 168 F.3d 741, 752-53 (5th Cir. 1999).

     AFFIRMED.